Citation Nr: 0603963	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  04-06 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and LW


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1997 to 
January 2003.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a March 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

In April 2005, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

In November 2005, the veteran submitted additional evidence 
directly to the Board accompanied by a signed written waiver 
of the RO's initial consideration of this additional 
evidence.  This new evidence indicates that the veteran has 
been diagnosed with post-traumatic stress disorder (PTSD).  
As it is unclear whether the veteran wishes to make a claim 
for service connection for PTSD, this matter is REFERRED to 
the RO for appropriate action.


FINDING OF FACT

During the entire appeal period, the veteran's major 
depressive disorder has caused occupational and social 
impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a schedular rating of 70 percent, but no 
higher, for major depressive disorder are met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic 
Code 9434 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on her behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for major depressive disorder.  As such, it is not 
the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).

In a March 2003 rating decision, service connection was 
granted for major depressive disorder with an evaluation of 
30 percent effective January 4, 2003.  The veteran appealed 
the decision with respect to the rating assigned.  During her 
appeal, in an October 2003 rating decision, the RO increased 
the veteran's evaluation from 30 to 50 percent effective 
January 4, 2003.  

Based on the analysis of the evidence as outlined below, the 
Board finds that the evidence supports a rating of 70 percent 
during the entire appeal period.

The veteran's major depressive disorder has been rated 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9434.  Under 
Diagnostic Code 9434, a 30 percent evaluation is warranted 
where the disorder is manifested by occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; mild memory loss (such as forgetting names, 
directions, and recent events).

A 50 percent evaluation is assigned if there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work 
relationships.

A 70 percent evaluation is assigned if there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent evaluation is assigned if there is total social 
and occupational impairment due to symptoms including gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for names of close relatives, 
own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic 
Code 9434.

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any 
analysis should not be limited solely to whether the symptoms 
listed in the rating scheme are exhibited; rather, 
consideration must be given to factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).  

The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness."  See the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV).  
According to DSM-IV, a GAF score of 51 to 60 indicates the 
examinee has moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  A GAF score of 
41 to 50 indicates the examinee has serious symptoms or a 
serious impairment in social, occupational, or school 
functioning.  A GAF score of 31-40 indicates some impairment 
in reality testing or communication or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood.  

The findings of record indicate that during the entire appeal 
period, the veteran's major depressive disorder symptoms 
match some of the rating criteria for a 30 percent rating 
(depressed mood, chronic sleep impairment), some of the 
criteria for a 50 percent rating (flattened affect, impaired 
judgment, impaired abstract thinking, disturbances of mood, 
and difficulty in establishing and maintaining effective work 
and social relationships), some of the rating criteria for a 
70 percent rating (suicidal ideation, near continuous 
depression affecting the ability to function independently, 
appropriately and effectively, difficulty in adapting to 
stressful circumstances), as well as one criterion for a 100 
percent rating (intermittent inability to perform activities 
of daily living). 

Taking such evidence into account, the Board finds that the 
veteran's major depressive disorder is manifested by 
symptomatology that results in occupational and social 
impairment with deficiencies in most areas.  

At the April 2005 travel board hearing, the veteran's 
therapist stated that the veteran's disorder has rendered her 
flat, lifeless, and despondent, and her GAF score was noted 
to be between 35 and 36.  The Board notes that the January 
2003 VA examiner diagnosed the veteran with moderate major 
depressive disorder and assigned a GAF score of 55, 
indicating moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  However, as 
revealed in the January 2003 VA examination report, she had 
recurrent thoughts of suicide and that her medication, 
Zoloft, had been increased to 100 mg.  At that examination, 
the veteran reported a sense of hopelessness and 
helplessness; she had no drive or motivation and had just 
lost interest.  

The record indicates that the veteran has had only one 
inpatient psychiatric hospitalization --  from May 3 to May 
17, 2005.  At the time of admission, the veteran had suicidal 
thoughts for prior two days with plans of purchasing a gun to 
shoot herself.  It was noted that she had had no history of 
suicidal attempts.  Mental status examination demonstrated 
that she was alert, oriented, and cooperative with good eye 
contact and average psychomotor activity.  Her speech was 
coherent and goal directed.  The examiner noted that she was 
somewhat shy and slightly anxious but did not seem to be very 
depressed.  The veteran denied any further suicidal thoughts 
and also denied homicidal ideations, hallucinations, 
delusions, and ideas of reference or persecutions.  The 
veteran admitted to not being comfortable with people, 
especially males, and stated that she preferred to isolate.  
The veteran's attention and concentration during the 
interview was noted to be good, her memory was noted to be 
intact, and her insight and judgment were noted to be fair.  
The veteran was diagnosed with PSTD with associated 
depression with a GAF of 45.

The Discharge Summary noted that the veteran's behavior in 
the ward was unremarkable, she was cooperative in her 
treatment without any significant behavioral problems, and 
she was compliant in her medications as well as in her 
participation to various treatment modalities.  The veteran 
expressed that she missed her son and her mother and 
requested that she be discharged.  At the time of her 
discharge, the veteran was noted to be much improved with an 
improved affect and was denying any suicidal or homicidal 
ideation.  The discharge diagnosis was PTSD, not correlated, 
with associated depression and suicidal ideation with a GAF 
over the past year updated from 45 to 60.    

The last medical evidence of record indicates that the 
veteran presented in October 2005 with intrusive bizarre 
thoughts like, "what if someone runs over the dog" or when 
walking with her best friend had the thought that she could 
kill her friend if she wanted to.  The examiner noted that 
the veteran was appropriately scared by those thoughts and 
said that she would never hurt her best friend.  The examiner 
noted that the veteran's affect was bland and restricted, she 
tended to stare, her posture was tense, and she spoke in a 
monotone voice.  The veteran denied suicidal ideation, visual 
hallucinations and delusions.  The veteran's insight and 
judgment were noted to be fair.  Diagnostic impression was 
major depressive disorder, recurrent and PTSD with a GAF of 
50.  

The Board notes that the assignment of the veteran's 
disability rating is based on her service-connected 
psychiatric disability, depression; thus the fact that the 
veteran now has a diagnosis of PTSD is not problematic as the 
general rating formula for mental disorders takes into 
account the same symptomatology despite whether the veteran 
is service connected for PTSD or depression.  Thus, while the 
severity of the veteran's depression appears to fluctuate 
with GAFs ranging from the mid 40s to 60, the Board finds 
that the evidence warrants a 70 percent rating for the 
veteran's major depressive order for the entire appeal 
period.     

However, the veteran's symptoms do not approach the severity 
of a person experiencing total occupational and social 
impairment.  At the April 2005 travel board hearing, the 
veteran's therapist testified that the veteran had 80 or 90 
percent social and occupational impairment.  In addition, the 
Board notes that the veteran is not completely socially 
isolated as she maintains a good relationship with her mother 
and her son.  She is cognitively intact, albeit the January 
2003 VA examination noted cognitive functions were limited.  
In addition, she does not have gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.

In any event, with consideration of all of the relevant 
evidence of record, to include a VA examination, testimony at 
the travel board hearing by LW, along with the GAF score of 
35-36 noted above, the Board finds that the veteran's major 
depressive disorder is manifested by occupational and social 
impairment with deficiencies in most areas; but is not 
manifested by total occupational and social impairment.  
Accordingly, an increased rating of 70 percent is warranted.  
38 C.F.R. § 4.130, Code 9434.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The notice requirements were met in this case by a letter 
sent to the claimant in August 2003.  That letter advised the 
claimant of the information necessary to substantiate her 
claim, and of her and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2005).   

The RO's 2003 letter did not specifically tell the claimant 
to provide any relevant evidence in her possession.  
Nevertheless, as a practical matter, the Board finds that she 
has been notified of the need to provide such evidence, for 
the following reasons.  The August 2003 letter informed her 
that additional information or evidence was needed to support 
this claim, and asked her to send the information or evidence 
to VA.  In addition, the December 2003 Supplemental Statement 
of the Case contained the complete text of 38 C.F.R. § 
3.159(b)(1), which includes such notice.  When considering 
the notification letters, the rating decision on appeal, and 
the statement of the case (SOC), as a whole, the Board finds 
that she was aware that it was ultimately her responsibility 
to give VA any evidence pertaining to the claim.  Moreover, 
there is no allegation from the claimant that she has any 
evidence in her possession that is needed for a full and fair 
adjudication of the claim.  The Board notes that in November 
2005, the claim was held open to provide the veteran a 
reasonable time to submit additional evidence.  As noted 
above, additional medical evidence was submitted in November 
2005.  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal notice letter to the claimant.  However, what 
the VCAA seeks to achieve is to give the claimant notice of 
the elements discussed in Pelegrini II.  Once that is done-
whether by a single notice letter or via more than one 
communication-the essential legal requirements have been 
met.  Here, because each of the four elements of proper VCAA 
notice have been met, any error in not providing a single 
notice to the claimant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was not 
done in this case.  However, the claimant still has the right 
to VCAA content complying notice and proper subsequent VA 
process, and that has been done, as discussed above.  Any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the claimant in August 2003 
was not given prior to the first adjudication of the claim, 
the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and, after the notice was provided, the claim was 
readjudicated and an SOC was provided to the veteran in 
December 2003.  Not only has she been provided with every 
opportunity to submit evidence and argument in support of her 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records and VA 
medical records are in the file.  As noted above, the 
claimant was provided an opportunity to submit additional 
evidence in November 2005 at which time she submitted 
additional medical evidence, to include the most recent VA 
medical records.  From these records and her testimony, it is 
apparent that she also attends therapy sessions at the Vet 
Center.  These records are relevant and not in the claims 
file.  However, the Board concludes it is not necessary to 
delay resolution of her claim and that the case can proceed 
without the Vet Center records.  The current VA records 
indicate that the VA treating physician and her therapist at 
the Vet Center communicate by phone concerning the veteran's 
case, so there is information in the VA records about her 
presentation at the Vet Center.  Also, the testimony by her 
therapist essentially summarized what information and medical 
findings would be reflected in the actual treatment records. 

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2005).

The RO provided the veteran an appropriate VA examination in 
2003.  There is no objective evidence indicating that there 
has been a material change in the severity of the veteran's 
psychiatric condition since she was last examined.  The 
veteran has not reported receiving any recent treatment 
specifically for this condition (other than at VA, which 
records are in the file), and there are no records suggesting 
an increase in disability has occurred as compared to the 
prior VA examination findings.  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  The 2003 VA examination 
report is thorough and supported by VA outpatient treatment 
records.  There is no rule as to how current an examination 
must be, and the Board concludes the examinations in this 
case are adequate upon which to base a decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify her in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim(s), as indicated above.  


ORDER

Entitlement to an evaluation of 70 percent for major 
depressive disorder effective is granted, subject to the law 
and regulations governing the payment of monetary benefits.



	                        
____________________________________________
	Michelle L. Kane
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


